 

carne Nn ace

Case 1:19-cv-06513-GBD Document 26 Filed 05/05/20 wed Rech eres SS me

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee x
MICHELLE FURY, : ms

Plaintiff,

ORDER
-against-
. 19 Civ. 6513 (GBD)

PRIVE BY LAURENT D, INC., d/b/a Prive Salon, and :
JEAN LOUIS DUFOURG a/k/a Laurent Dufourg,

Defendants.
ee a a oa ».¢

GEORGE B. DANIELS, United States District Judge:

The status conference is adjourned from May 27, 2020 to August 12, 2020 at 9:45 am.

Dated: New York, New York
May 5, 2020
SO ORDERED.

ORGE B. DANIELS
ited States District Judge

 

 
